Citation Nr: 0418184	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

In February 2003 the veteran requested a Board hearing at the 
local VA office.  Thereafter, RO sent a confirmation letter 
to the veteran.  In March 2003, VA received correspondence 
from the veteran canceling the hearing.  As such, the 
veteran's request for a hearing is considered withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In a final decision dated in December 1988, the Board 
denied service connection for a bilateral ankle disability. 

3.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the Board's 1988 denial and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The December 1988 Board decision that denied entitlement 
to service connection for a bilateral ankle disability is 
final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988) 
[38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10.

The Board observes that the veteran filed his claim to reopen 
in July 2002, after the enactment of the VCAA.  The RO's 
initial unfavorable decision denying the reopening of the 
veteran's service connection claim was issued in October 
2002, after the veteran had been provided notice of the VCAA 
provisions in August 2002, in accordance with Pelegrini II, 
supra.

In August 2002, the veteran was sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, and, to include a release form for 
VA to obtain any identified private records.  The RO also 
indicated that it was still the veteran's responsibility to 
support his claim with appropriate evidence.  The RO 
specifically advised the veteran that new and material 
evidence needed to be submitted in order for the RO to 
reconsider the veteran's claim of entitlement to service 
connection for a bilateral ankle disability.  The veteran was 
also informed of the definition of new and material evidence 
and what may constitute such.  Furthermore, the RO advised 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  The August 2002 letter also notified the veteran 
that the RO had obtained his medical records from the VA 
Medical Center.  Thereafter, the veteran responded with 
information regarding his time in the military and stated 
that he did not know of anyone he could contact regarding the 
in-service incurrence of a bilateral ankle disability.  He 
also indicated that he was aware that his service medical 
records may have been destroyed in a fire and were 
unavailable for review in connection with his claim.  

The Board also notes that, in the October 2002 rating 
decision, the veteran was informed that the evidence he 
submitted was not new and material because it did not provide 
a nexus between the veteran's claimed disability and his 
military service.  The statement of the case issued in 
December 2002 included a recitation of the procedural history 
of the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, to 
include the definition of new and material evidence under 
38 C.F.R. § 3.156 as amended, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  

The veteran was afforded an additional opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to have a 
personal hearing in connection with this appeal, but he chose 
to withdraw such request.  Therefore, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. 
June 24, 2004).

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's October 1946 
Army discharge examination, copies of Army sick call reports 
dated during the veteran's active duty military service, 
treatment reports from the Omaha, Nebraska, VA Hospital dated 
October 1954 to October 1955, an April 1987 VA examination, 
and treatment reports from the Omaha, Nebraska, VA Medical 
Center dated May 2000 to September 2002 are associated with 
the claims file.  The veteran has not identified other 
outstanding records that he wants VA to obtain or that he 
feels are relevant to his claim.  

The Board notes that in July 1986, in connection with the 
veteran's initial claim, the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  However, as indicated in the NPRC's response, 
the veteran's service medical records are presumed to have 
been destroyed by a fire.  In March 1987, the veteran filled 
out and returned a Request for Information Needed to 
Reconstruct Medical Data form in which he indicated treatment 
for his ankles and feet during service.  The veteran stated 
that when he went to sick call, the attending physicians did 
nothing to help his feet and ankles and "never told him what 
was wrong."  Thereafter, the RO obtained Army sick call 
reports for the period during which the veteran served on 
active duty.  Such sick call reports indicate that the 
veteran reported to sick call on numerous occasions, but did 
not reveal the veteran's complaints or treatment.  
Additionally, the veteran submitted a letter he had written 
to his mother while on active duty.  Such letter indicates 
that the veteran did not go on a march because he had been 
lame for a week and a half as his ankles were swollen and he 
had bad arches.  Furthermore, the Board observes that the 
veteran's October 1946 Army discharge examination is 
associated with the claims file and such reveals that the 
veteran denied any present disabling wound, injury, or 
disease and upon physical examination, there were no 
musculoskeletal defects noted and his feet were normal.  As 
noted previously, the veteran indicated that he did not know 
of anyone he could contact regarding the in-service 
incurrence of a bilateral ankle disability and that he was 
aware that his service medical records had been destroyed in 
a fire.  The record also includes notations documenting 
attempts by VA to otherwise locate the veteran's service 
records, showing that no further records are available.

Therefore, pursuant to 38 C.F.R. §3.159(e) (2003), the Board 
finds that the RO made reasonable efforts to obtain the 
veteran's service medical records from the NPRC.  Despite the 
RO's efforts, the veteran's military records were ultimately 
never obtained and are thus unavailable for review in 
connection with the veteran's reopening claim.  However, the 
Board finds that a remand is not warranted in order to 
further ascertain the existence of alternative sources of 
records as the veteran has not identified or submitted 
evidence of a currently diagnosed ankle disability or of a 
nexus between any current ankle disability and his military 
service.   

The duty to assist may also include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board notes, however, that 
the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may be established 
under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) (2003) present manifestations of the same chronic 
disease, or (b) when a chronic disease is not present during 
service, evidence of continuity of symptomatology.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The veteran contends that while on active duty, his ankles 
and arches hurt and were swollen.  He sought medical 
treatment and the physicians only told him to soak his feet 
in hot water.  He states that he couldn't walk without 
limping and would lag behind the others on hikes.  The 
veteran claims that once he did not have to carry his full 
field pack, the pain in his ankles and feet improved.  
Currently, the veteran alleges that his ankle pain is 
increasing in severity and as such, service connection is 
warranted for this disability. 

In a final decision dated in December 1988, see 38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1988) [38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003)], the Board 
denied service connection for a bilateral ankle disability.  
Of record at the time of the Board's 1988 decision were the 
October 1946 separation examination, VA Hospital reports from 
1954, Army daily sick call reports, a February 1945 letter 
from the veteran to his mother, and an April1987 VA 
examination.  

The October 1946 separation examination indicated no 
complaints of painful ankles and did not reveal any pertinent 
abnormalities.  The 1954 VA Hospital reports indicate that 
the veteran received treatment for unrelated complaints and 
did not reveal any report of ankle symptoms or disabilities.  
The Army daily sick call reports show that the veteran 
reported to sick call on numerous occasions between February 
1945 and August 1946 and each time, the veteran was returned 
to duty by the medical officer.  The reports did not indicate 
the complaints for which the veteran was treated.  In the 
February 1945 letter, the veteran stated that he could not go 
on a march because he had been lame for a week and a half as 
his ankles were swollen and he had bad arches.  The April 
1987 VA examination showed that the veteran had diet-
controlled diabetes.  A brief history of the veteran's 
complaints of disabilities of the feet and ankles as related 
to the examiner was included.  The findings did not reveal 
evidence of edema or ecchymosis.  Tenderness was present over 
the medial aspects of the ankles and over the plantar fascia.  
There was decreased movement of the involved joints.  The X-
rays showed no radiographic abnormalities.  The examiner 
diagnosed chronic plantar fasciitis and tight heel cords. 

Based on the preceding evidence, the Board in 1988 denied 
service connection for a bilateral ankle disability, finding 
that a chronic disability of the veteran's ankles was not 
present during service and any ankle symptoms the veteran may 
have experienced during service were transitory and resolved 
without residual disability.  The Board also noted that there 
was no clinical evidence of any disability of the veteran's 
ankles until a 1987 VA examination, conducted more than 40 
years after the veteran's discharge from active duty service.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in July 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1988 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board's 1988 final decision, treatment records from 
the Omaha VA Medical Center, dated May 2000 to September 
2002, have been received.  Pertinent to the issue on appeal, 
the records reveal that in August 2000, the veteran had left 
leg trace edema with support hose and decreased pulses 
bilaterally.  In November 2000, the veteran complained of 
calf pain, greater in the right calf than in the left, that 
had been occurring off and on for about a year.  He noticed 
the pain with walking only and the pain is relieved with 
rest.  Upon physical examination, there was no clubbing, 
cyanosis, or edema of the veteran's extremities.  He had 
thromboembolic disease hose on the left leg and decreased 
posterior tibialis pulses in both legs.  Dorsalis pedis 
pulses were present on both legs.  In March 2001, the veteran 
was seen in the Diabetic Foot Screen Clinic.  The report 
indicates that there was no ulcer on the veteran's feet, nor 
a history of such, his feet did not have an abnormal shape, 
no indication of ankle or foot weakness, and the nails were 
not thick, too long, or ingrown.  It was noted that a 
complete foot examination was performed and the veteran had 
no lesions or infections on visual inspection.  Dorsalis 
pedis and posterior tibialis pulses were normal bilaterally.  
Sensation testing using a 5.07 monofilament was normal.  

In September 2002, the veteran complained of increased lower 
extremity edema over the last few months.  Upon physical 
examination of the veteran's extremities, it was noted that 
he had trace to 1+ on the left, which he wears thromboembolic 
disease hose, and 1-2+ on the right. The assessment included 
dependent edema, probably some venous insufficiency, for 
which the veteran was to put his feet up at night.  Also in 
September 2002, the veteran underwent a complete diabetic 
foot examination.  No lesions or infections were noted on 
visual inspection.  Dorsalis pedis and posterior tibialis 
pulses were normal bilaterally.  Sensation testing using a 
5.07 monofilament was normal.  

The medical evidence received since 1988 is new in that it 
was not previously of record.  In order for the evidence to 
be material, however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a bilateral ankle 
disability.  38 C.F.R. § 3.156(a).  

At the time of the Board's 1988 decision, there was evidence 
of the veteran reporting for sick call and complaining that 
his ankles were swollen while in service.  Also of record 
were diagnoses of chronic plantar fasciitis and tight heel 
cords.  Medical evidence submitted subsequent to 1988 does 
not contain a diagnosis of a current ankle disability nor of 
a nexus between an alleged bilateral ankle disability and the 
veteran's military service.  In the absence of competent 
medical evidence of a present disability of service origin, 
there is no basis on which to establish direct service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Since the final Board denial, the only evidence of 
an existing ankle disability and a nexus between such and 
service that has been received consists of the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Hickson v. West, 11 
Vet App (1998) (lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).

In the face of the above facts, there is no reasonable 
possibility that evidence received after the Board's 1988 
decision will substantiate the claim of entitlement for 
service connection for a bilateral ankle disability.  For 
these reasons, the Board finds that the evidence received 
subsequent to the Board's 1988 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a bilateral ankle 
disability have not been met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a bilateral ankle disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



